NUMBER 13-19-00504-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ANTONIO SALINAS,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 406th District Court
                         of Webb County, Texas.


                                      OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                 Opinion by Chief Justice Contreras

      Appellant Antonio Salinas appeals the denial of his motion to suppress following

his convictions for two counts of possession of child pornography, a third-degree felony.

See TEX. PENAL CODE ANN. § 43.26(a). By three issues, Salinas argues the trial court

should have suppressed the evidence because (1) its admission violates the Texas

exclusionary rule; (2) its admission violates the United States Constitution and the Texas
Constitution; and (3) there were false or reckless statements included in a search warrant

affidavit. We affirm.

                                           I.    BACKGROUND 1

        On August 26, 2017, Salinas was indicted on thirty-five counts of possession of

child pornography. See id. He filed a motion to suppress the evidence underlying his

offenses, arguing that: (1) the evidence was obtained by a private person in violation of

the law; (2) law enforcement performed an illegal warrantless search; and (3) the search

warrants were invalid because their supporting affidavits contained materially false

information and omitted information in reckless disregard for the truth.

        After a hearing, the trial court denied the motion and issued findings of fact and

conclusions of law. The trial court’s findings of fact provided:

        1. On June 12, 2017, Antonio Salinas, dropped off his Ford F150 pickup at
        Sames Motor Company to perform a diagnostic because the “check engine”
        light was on, the air conditioner was blowing hot air[,] and part of the glove
        compartment was detached. In the ordinary course of business, [the]
        Sames [car dealership] obtained Antonio Salinas’s authorization and
        signature on Sames’ “Service Drive Quick Write Up” form that included the
        following language: “DISCLAIMER: It is understood that this company
        assumes no responsibility [sic] for loss or damage to this vehicle or its
        contents. Permission is granted to operate this vehicle on any street or road
        for the purpose of testing or inspection [emphasis added]. Authorization for
        labor and materials is granted and an express mechanic’s lien is hereby
        acknowledged to secure payment.” Signs inside the warehouse and
        elsewhere on the premises stated Sames was not responsible for lost or
        stolen items.

        2. Sames Motor Co. issues an “Employee Handbook” to all employees and
        obtains signatures attesting they will abide by the policies. Sames has
        employee policies including a requirement that employees follow all laws
        and regulations and should have the highest standards of conduct and
        personal integrity and further advises the employees to turn over valuable



        1This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio pursuant
to a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.

                                                     2
        or dangerous property to the appropriate manager for safe keeping if the
        employee observes such property when caring for a customer’s vehicle.

        3. Alberto Luna, Octavio Limon[,] and Eden Salinas[ 2] were service
        mechanics employed by Sames Motor Co. and each signed
        acknowledgment of policies.

        4. Approximately two hours after dropping his truck off at Sames, [Salinas]
        returned to recover his laptop. [Salinas] personally retrieved his computer
        laptop from inside the truck.

        5. [Limon] was authorized to use his personal computer at Sames and was
        provided with the necessary licensed software to conduct any diagnostics.
        On June 13, 2017, [Limon], while performing diagnostics on the truck from
        the truck’s driver seat, connected his computer to the truck’s port. [Eden], a
        technician whose dock neighbored Limon’s, approached the open driver’s
        side door to talk to Limon. [Salinas] noticed some Splenda packets located
        in the driver’s door open compartment. Salinas the[n] noticed a USB[ 3]
        device among the Splenda packets. The [thumb drive] was not connected
        or interconnected to any computer or device and was not marked with any
        identifying marks or names. Curious to find out if there was any music on it,
        [Eden] asked [Limon] to look into the [thumb drive].

        6. Upon plugging in the [thumb drive], [Limon] was able to access images
        in a file entitled "ZZZZ"; the [thumb drive] did not have a password and was
        not encrypted. Limon, sitting directly in front of his laptop, saw thumbprints[ 4]
        of images depicting what he believed were minor girls in sexual poses with



        2Eden Salinas is unrelated to appellant. We will refer to this technician by his first name to avoid
confusion.
        3  “USB” stands for “universal serial bus,” and it is a “standardized serial computer interface that
allows simplified attachment of peripherals especially in a daisy chain.” MERRIAM-WEBSTER’S ONLINE
DICTIONARY, https://www.merriam-webster.com/dictionary/USB (last visited Apr. 14, 2021); see Advanced
Micro Devices, Inc. v. LG Electronics, Inc., No. 14-CV-01012-SI, 2017 WL 1383271, at *5 (N.D. Cal. Apr.
18, 2017) (order) (noting that each USB device comprises a plurality of “independently operating endpoints”
that transmit and receive data between the USB device and the USB host). The USB device here was a
thumb drive. A thumb drive is an external portable storage device for computers. See MERRIAM-WEBSTER’S
ONLINE DICTIONARY, https://www.merriam-webster.com/dictionary/flash-drive (last visited Apr. 14, 2021);
MERRIAM-WEBSTER’S ONLINE DICTIONARY, https://www.merriam-webster.com/dictionary/thumb-drive (last
visited Apr. 14, 2021); see also United States v. Capozzi, No. 3:16CR347, 2019 WL 1330440, at *2 (M.D.
Pa. Mar. 25, 2019) (“A thumb drive is a portable, computer, storage device.”); United States v. LaPradd,
No. 3:10-CR-00076-R, 2010 WL 3853140, at *1 (W.D. Ky. Sept. 28, 2010) (“A thumb drive is an external
memory storage device for computers similar to a floppy disk, only smaller and with more memory-storage
capability.”).
        4    The     trial   court    clearly    meant     “thumbnails.”   See     Thumbnail,    WIKIPEDIA,
https://en.wikipedia.org/wiki/thumbnail (last visited Apr. 19, 2021) (“Thumbnails are reduced-size versions
of pictures or videos, used to help in recognizing and organizing them.”).

                                                     3
        little to no clothing. [Eden], standing by the open driver’s door, also
        observed the images.

        7. Shocked, [Eden] informed [Luna] that he and [Limon] had observed child
        pornography when looking into a [thumb drive] they obtained from a truck
        Limon was servicing, and asked Luna for help in deciding what action to
        take, if any. Luna contacted a friend, who recommended they report their
        discovery to the police right away. [Luna] called 911 and reported the
        discovery of child pornography because [Limon] and [Eden] were afraid of
        losing their jobs. Although [Luna] was not involved in servicing [Salinas’s]
        truck and did not personally observe the child pornography, he injected
        himself into the story when he [falsely] told the 911 operator and the first
        arriving officer, Officer David Paz [that he saw the images of child
        pornography while using the [thumb drive] as part of the inspection and work
        on the vehicle].[ 5]

        8. Upon Officer Paz’[s] arrival at approximately 10:43 a.m., [Luna] informed
        Officer Paz that he and [Eden] were working on a truck and while checking
        to see if the truck’s USB port was properly working, they connected a [thumb
        drive] that was in the vehicle to determine whether it was the USB port or
        the USB device that was not working[, and] they plugged the USB device
        into Limon’s computer and discovered images of child pornography. Officer
        Paz was unaware of the employee policy and believed that Luna was being
        truthful about what was seen on the [thumb drive]. Officer Paz had no cause
        to believe that the testimony given by Luna, as to the reason for viewing the
        [thumb drive], was untrue. Officer Paz acted on the information obtained by
        the Sames’ employees with a good faith belief of its veracity.

        9. Alberto Luna identified the truck where the [thumb drive] was found and
        further handed the [thumb drive] to Officer Paz. Officer Paz held the [thumb
        drive] and asked Luna to show him what they had found. Luna, Limon[,] and
        [Eden] led Officer Paz to Limon’s computer and connected the [thumb drive]
        to Limon’s computer and showed Officer Paz where the child pornographic
        images had been discovered by them.

        10. Officer Paz observed the images and confirmed that the [thumb drive]
        had approximately 7 images of young females without any clothing between

         5 All three men testified that the information they gave to 911 and the police concerning the reason

they accessed the thumb drive was false. Limon and Eden explained at the hearing on the motion that they
accessed the thumb drive out of curiosity and not because there were any issues related to any of the
thumb drive connections in the truck. Both Limon and Eden stated that looking through Salinas’s thumb
drive was not necessary for any reason related to the inspection or repair of the vehicle, and all three men
testified that Luna did not work on the vehicle and was not present when Limon and Eden accessed the
thumb drive. All three men testified that Limon and Eden reached out to Luna afterwards and that they
fabricated the story told to police that they were working on the USB port on the vehicle when they accessed
Salinas’s thumb drive. The men explained they fabricated the story because they were afraid of losing their
jobs and because Eden and Limon were worried about talking to the police.

                                                     4
the ages of 11 and 14 exposing breasts and vaginal area. Officer Paz then
removed the [thumb drive], contacted his sergeant and waited for his arrival.

11. When Sergeant Edgar Garza and Special Victim’s Sergeant Cordelia
Perez arrived, Officer Paz again connected the [thumb drive] to Limon’s
computer and showed them where the child pornography images were
located. Thereafter, Detective Charlie Rosales arrived on the scene, where
he spoke to [Limon] and obtained written consent from Limon to take
Limon’s computer for forensic analysis, along with the [thumb drive]
containing child pornography.

12. Based on the foregoing, on June 14, 2017, Laredo Police Department
Special Investigations Unit (“SVU”) Detectives applied for a search warrant
to conduct a forensic analysis on the [thumb drive] and Limon’s computer.
SVU detectives then obtained two additional search warrants to search Dr.
Salinas’[ 6] office . . . and Dr. Salinas’ home . . . .

13. On June 22, 2017, SVU attempted to execute the search warrant of Dr.
Salinas’[s] home . . . . Dr. Salinas was not at home at that time. Investigator
Rosales called Dr. Salinas on his mobile phone and Dr. Salinas agreed to
meet with Investigator Rosales at Doctor’s Hospital. At the hospital,
Investigator Rosales advised Dr. Salinas of the investigation and search
warrants. More specifically, Investigator Rosales advised Dr. Salinas that
they had found child pornography on his [thumb drive] taken from his
vehicle. Investigator Rosales further advised Dr. Salinas that because of
what was found on the [thumb drive], he had obtained search warrants for
Dr. Salinas’[s] home, office, and electronic mobile devices. Investigator
Rosales explained to Dr. Salinas that the device that downloaded the illicit
images found on his [thumb drive] and his mobile phone were subject to the
search warrants. Dr. Salinas led Investigator Rosales to a private room and
unlocked the door so he and Rosales could speak. Dr. Salinas then
tendered his Laptop computer and cell phone to SVU detectives. Dr. Salinas
agreed to meet Investigator Rosales at LPD headquarters in his own
vehicle. Before going to LPD headquarters, no law enforcement officers
followed Dr. Salinas to LPD headquarters.

14. At LPD headquarters, after being advised of the warrants and details of
the investigation, Dr. Salinas asked Investigator Rosales if he was going to
be arrested. Investigator Rosales told Dr. Salinas that if he was compliant
and answered all of Investigator Rosales’[s] questions, he would not be
arrested and could go home. Investigator Rosales then read Dr. Salinas his
Miranda warnings and Dr. Salinas answered Investigator Rosales’
questions in a recorded interview. During the interview, Dr. Salinas was
equivocal about the [thumb drive], saying he did not remember it or that he
forgot about any [thumb drive] containing child pornography. Dr. Salinas

6   At the time of his arrest, Salinas was a licensed medical doctor.

                                               5
       further detailed how he became involved in viewing these images and
       videos of child pornography, the frequency of his viewing of child
       pornography[,] and that he possessed additional child pornography on his
       computers and other USB [devices]. After the interview, Dr. Salinas was
       allowed to go home but was advised that LPD would be seeking a warrant
       authorizing his arrest for possession of child pornography. On June 23,
       2017, Dr. Salinas was arrested pursuant to images found on the [thumb
       drive] for possession of child pornography.

       15. The forensic analysis of [Limon’s] computer and the [thumb drive]
       indicated that the [thumb drive] was initially accessed at 9:52 a.m. and last
       accessed at 12:10 p.m. on June 13,2017. Only two folders existed in the
       USB device-“iPhotos” and “ZZZZ” subfolders with no other images or
       documents in the root. Limon and [Eden] would have seen an image of
       seven thumb[nail] images of child pornography.

The trial court issued the following conclusions of law:

       1. [Salinas] failed to establish a violation of Texas Penal Code §32.02. The
       USB [thumb drive] is not a “computer” device and was not connected or
       related to a computer device in which [Salinas] had an expectation of
       privacy. Tex. Penal Code Ann. § 33.01.

       2. Officer Paz’[s] viewing of the [thumb drive’s] content was not a search
       under the Fourth Amendment of the United States Constitution because
       Paz’[s] viewing was confirmatory in nature, as it did not exceed the scope
       of the initial viewing by Sames’ employees. Us. Const. amend. IV. See
       United States v. Barth, 26 FSupp.2d 929 at 937.

       3. The search by Officer Paz did not require a search warrant because
       [Limon] consented to the search of the [thumb drive] while attached to
       Limon’s computer. Limon’s consent was valid because Sames-and by
       extension its employees-had joint access and control over [Salinas’s] truck
       and its contents. See Welsh v. State, 93 S.W.3d 50 (2002), citing United
       States v. Matlock, 415 U.S. 164,94 S.Ct. 988, 39 L. Ed. 2d 242 (1974). At the
       time that the Sames’ employees initially viewed the images on the [thumb
       drive,] they were not acting in concert with the police or for investigative
       purposes.

       4. The confirmatory search of the [thumb drive] by Officer Paz allowed a
       valid warrantless seizure of the device because it contained contraband
       (i.e., child pornography), in plain view, and thus allowed for the [thumb
       drive’s] immediate seizure by Officer Paz. See Joseph v. State, 807 S.W.2d.
       303 (Tex.Crim.App.1991); State v. Hailey, 811 S.W.2d 597
       (Tex.Crim.App.1991)



                                             6
      5. Any subsequent viewing by LPD Officers does not constitute a search
      under the Fourth Amendment because it was confirmatory in nature, as it
      did not exceed the scope of the initial viewing by Sames’ employees. See
      United States v. Runyan, 275 F.2d 449 (2001).

      6. The search LPD conducted pursuant to a search warrant was valid
      because LPD had probable cause to believe the USB device contained child
      pornography via the statements made to Officer Paz by the Sames[’]
      employees and the Officers’ subsequent confirmatory searches. See [U]s.
      Const. amend. IV and Texas Constitution Article 1, section 9. Officer Paz
      presented the information to the magistrate through his probable cause
      affidavit in good faith.

      7. The subsequent search warrants were valid because LPD developed
      probable cause by and through the forensic analysis of the [thumb drive]
      confirmed that the child pornography within it did not originate from Limon’s
      computer and the [thumb drive] contained personal images of [Salinas]. See
      US Const. amend IV and Texas Constitution Article 1, section 9.

      8. [Salinas] is not entitled to a hearing under Franks v. Delaware because
      [Salinas] failed to make a substantial preliminary showing that the affiant,
      Investigator Charlie Rosales, knowingly or intentionally made false
      statements, or recklessly disregarded the truth, in his search warrant
      affidavit. Franks v. Delaware, 438 U.S. 154 (1978); Harris v. State, 227
S.W.3d 83, 85 (Tex. Crim. App. 2007).

      9. If [Salinas] did establish a violation under Franks, the search warrant
      affidavit still establishes sufficient probable cause because Limon saw what
      he believed to be pornographic images of underage girls. Franks, 438 U.S.
      at 155; Harris, 227 S.W.3d at 85.

      Following the denial of his motion, Salinas entered into a plea agreement with the

State, pursuant to which: he pleaded guilty to two counts of possession of child

pornography; the State dismissed the remaining counts; and his punishment was

assessed at ten years’ imprisonment in the Texas Department of Criminal Justice

Institutional Division for count one and two years’ imprisonment for count two, with the

sentences running concurrently. The trial court accepted the agreement, and this appeal

followed.




                                           7
                                   II.   STANDARD OF REVIEW

       In reviewing a trial court’s ruling on a motion to suppress, we apply a bifurcated

standard of review, giving almost total deference to a trial court’s determination of

historical facts and mixed questions of law and fact that rely upon the credibility of a

witness, but applying a de novo standard of review to pure questions of law and mixed

questions that do not depend on credibility determinations. State v. Martinez, 570 S.W.3d
278, 281 (Tex. Crim. App. 2019). When a trial judge makes written findings of fact, such

as here, we examine the record in the light most favorable to the ruling and uphold those

fact findings so long as they are supported by the record. Baird v. State, 398 S.W.3d 220,

226 (Tex. Crim. App. 2013). We then proceed to a de novo determination of the legal

significance of the facts as found by the trial court. Id. We will uphold the trial court’s ruling

if it is supported by the record and correct under any theory of law applicable to the case.

Young v. State, 283 S.W.3d 854, 873 (Tex. Crim. App. 2009).

                            III.     SEARCH OF THE THUMB DRIVE

       By his first issue, Salinas argues that the trial court should have suppressed the

evidence from his thumb drive under the Texas exclusionary rule because (1) he had an

expectation of privacy in the thumb drive, and (2) Sames’s employees committed a crime

when they accessed it. See TEX. CODE CRIM. PROC. ANN. art. 38.23(a) (“No evidence

obtained by an officer or other person in violation of any . . . laws of the State of

Texas . . . shall be admitted in evidence against the accused on the trial of any criminal

case.”); TEX. PENAL CODE ANN. § 33.02(a) (“A person commits an offense if the person

knowingly accesses a computer, computer network, or computer system without the

effective consent of the owner.”). The State contends that Salinas did not have an



                                                8
expectation of privacy in the truck and its contents because he turned it over to Sames,

and that Sames’s employees did not commit a crime when they accessed the thumb drive

because the thumb drive is not a “computer” as defined under the relevant statute. See

TEX. PENAL CODE ANN. § 33.02(a); see also id. § 33.01(4) (defining “computer”).

      The relevant facts are undisputed: Salinas dropped off his truck for service at

Sames “for the purpose of testing or inspection”; during service, the technicians working

on his truck found a thumb drive in the door compartment; the thumb drive device was

unrelated to any of the work performed on the truck by the technicians; the technicians

discovered child pornography on the thumb drive and contacted police; and the police

came to Sames, viewed the images, and seized the thumb drive.

A.    Expectation of Privacy

      To prevail on an alleged violation of the Texas exclusionary rule; the Fourth

Amendment of the United States Constitution; and article I, § 9 of the Texas Constitution,

a defendant must first establish his standing to challenge the admission of the evidence

obtained by proof that he had a legitimate expectation of privacy in the place invaded.

See TEX. CODE CRIM. PROC. ANN. art. 38.23(a); Matthews v. State, 431 S.W.3d 596, 606

(Tex. Crim. App. 2014); Villarreal v. State, 935 S.W.2d 134, 138 (Tex. Crim. App. 1996);

Kane v. State, 458 S.W.3d 180, 183–84 (Tex. App.—San Antonio 2015, pet. ref’d).

Whether a legitimate expectation of privacy exists is a question of law. Villarreal, 935
S.W.2d at 138 n.5. The defendant bears the burden of proving facts establishing a

legitimate expectation of privacy. Id. at 138. “To carry this burden, the accused must

normally prove: (1) that by his conduct, he exhibited an actual subjective expectation of

privacy, i.e., a genuine intention to preserve something as private; and (2) that



                                            9
circumstances existed under which society was prepared to recognize his subjective

expectation as reasonable.” Id. (citing Smith v. Maryland, 442 U.S. 735, 740 (1979)).

       Here, the place invaded and the item searched was Salinas’s thumb drive. As

such, we must determine whether he had an expectation of privacy in it and its contents.

While we agree with the State that Salinas did not have an expectation of privacy in his

truck generally, the question is whether he maintained an expectation of privacy in his

thumb drive located in the vehicle. We conclude that Salinas did maintain such an

expectation of privacy.

       1. Subjective Expectation of Privacy

       The subjective prong requires us to determine whether Salinas, “by his conduct,

has exhibited an actual expectation of privacy.” See Bond v. United States, 529 U.S. 334,

338 (2000).

       Individuals have a reasonable expectation of privacy in the contents of closed

containers and digital storage devices. See United States v. Ross, 456 U.S. 798, 822–23

(1982) (“[T]he Fourth Amendment provides protection to the owner of every container that

conceals its contents from plain view.”); United States v. Villarreal, 963 F.2d 770, 773 (5th

Cir. 1992) (“The Supreme Court has concluded that ‘a constitutional distinction between

worthy and unworthy containers would be inappropriate.’” (quoting Ross, 456 U.S. at

822)); see also United States v. Barth, 26 F. Supp. 2d 929, 936–37 (W.D. Tex. 1998)

(finding that the owner of a computer manifested a reasonable expectation of privacy in

the contents of data files by storing them on a computer hard drive); United States v.

Reyes, 922 F. Supp. 818, 832–33 (S.D.N.Y. 1996) (accepting the defendant’s assertion

that he had a reasonable expectation of privacy in the contents of a pager’s memory);



                                             10
United States v. Blas, No. 90-CR-162, 1990 WL 265179, at *21 (E.D. Wis. Dec. 4, 1990)

(“[T]his court finds that an individual has the same expectation of privacy in a pager,

computer[,] or other data storage and retrieval device as in a closed container . . . .”).

       By keeping files in an electronic storage unit—the thumb drive here—Salinas

exhibited a subjective expectation of privacy because the thumb drive served as a

container that hid its contents from the public. See Bond, 529 U.S. at 338; Ross, 456 U.S.

at 822–23; Villarreal, 963 F.2d at 773. Contrary to the State’s argument, this subjective

expectation of privacy was not diminished by Salinas’s leaving of the thumb drive in the

truck while it was serviced because the thumb drive was unrelated to any actions needed

to service the truck, the inside of the truck was not accessible to the general public or a

common area, and Salinas turned the truck over to Sames and its employees solely for

the purpose of “testing or inspection.” See United States v. Fultz, 146 F.3d 1102, 1105

(9th Cir. 1998) (“A person does not forfeit [his] expectation of privacy merely because the

container is located in a place that is not controlled by the container’s owner.”); Rogers v.

State, 113 S.W.3d 452, 457–58 (Tex. App.—San Antonio 2003, no pet.) (concluding that

the defendant had a subjective expectation of privacy in the JPEG files located in his

computer’s hard drive); cf. Kane, 458 S.W.3d at 184–85 (concluding that defendant

lacked a subjective expectation of privacy in his flash drive because he left it “in a public

computer, in a classroom at Schreiner University[, which was at a minimum] open to other

students, faculty, and staff of the University”); Miller v. State, 335 S.W.3d 847, 855 (Tex.

App.—Austin 2011, no pet.) (concluding that the defendant lacked a subjective

expectation of privacy because he “left the thumb drive unattended, unidentified, and

unsecured in an area open to his co-workers and other individuals”); see also Barth, 26
11
F. Supp. 2d at 936–37 (concluding that owner of a computer manifested a reasonable

expectation of privacy in the contents of data files on the computer’s hard drive, despite

turning over the computer to a technician for repairs, because he “gave the hard drive to

[repairman] for the limited purpose of repairing a problem unrelated to [the] specific files”).

       We conclude that, under the facts of this case, Salinas had a subjective

expectation of privacy in the thumb drive located in his truck.

       2. Objectively Reasonable Expectation

       To sustain a challenge to the evidence, Salinas’s must also show an objectively

reasonable expectation of privacy; in other words, it must be an expectation that society

is willing to recognize as reasonable. See Villarreal, 935 S.W.2d at 138. In determining

whether the expectation of privacy is objectively reasonable, courts consider the totality

of the circumstances, including: (1) whether the accused had a property or possessory

interest in the thing seized or the place invaded; (2) whether the accused was legitimately

in the place invaded; (3) whether the accused had complete dominion or control and the

right to exclude others; (4) whether, before the intrusion, the accused took normal

precautions customarily taken by those seeking privacy; (5) whether the accused put the

place to some private use; and (6) whether the accused’s claim of privacy is consistent

with historical notions of privacy. Id. This list is not exhaustive, and no single factor is

dispositive of a particular assertion of privacy. Granados v. State, 85 S.W.3d 217, 223

(Tex. Crim. App. 2002). Furthermore, these factors are more applicable when discussing

the expectation of privacy in a particular physical place rather than in a computer hard

drive or even a closed container. Rogers, 113 S.W.3d at 457.




                                              12
       Here, Salinas had a property interest in his thumb drive because it belonged to

him. Although Salinas was not present when the technicians servicing his vehicle located

his thumb drive inside the truck and searched it, this did not diminish his expectation of

privacy in the thumb drive to a degree that it became objectively unreasonable under the

circumstances of this case. This is because, as testified by Sames’s employees, access

to the thumb drive was in no way required to complete the tasks for which the truck was

given to Sames. Cf. Lown v. State, 172 S.W.3d 753, 761 (Tex. App.—Houston [14th Dist.]

2005, no pet.) (“[A]ctions requesting that the [computer] system be backed up and

allowing [a third party] to keep copies of the backed up disks are not consistent with

historical notions of privacy.”); Rogers, 113 S.W.3d at 458 (concluding that the defendant

did not have a reasonable expectation of privacy in JPEG files on his computer’s hard

drive because “he expressly directed the computer technician to back up the [JPEG]

files”); see also Barth, 26 F. Supp. 2d at 936–37 (suppressing evidence because the

computer technician did not have authority to open the files unrelated to the repairs he

was tasked with as to the computer left with him). In other words, Salinas turned over the

truck to Sames for a limited purpose unrelated to the thumb drive, he never consented to

the use of the thumb drive, and he did not leave the thumb drive in a place where private

parties apart from Sames’s employees would come into contact with it. Cf. Kane, 458
S.W.3d at 185 (concluding defendant did not have objectively reasonable expectation of

privacy in a thumb drive left in a university classroom because “in order to return the drive

to [defendant], others must have taken possession of the drive and possibly accessed it

to ascertain whether it belonged to” Kane); Miller, 335 S.W.3d at 858 (noting that the

record supported the denial of the defendant’s motion to suppress because, “by leaving



                                             13
his thumb drive in an area accessible to all of his co-workers, and by allowing them to put

the drive in his box if it was found, [defendant] gave effective consent for his co-workers

to access the drive in order to identify whether the drive belonged to him”).

       Furthermore, even though Salinas left the thumb drive in his truck where it was

accessible to others during the vehicle’s service and did not encrypt its contents or secure

them with a password, the limited purpose of the technicians’ access to the vehicle and

the nature of a thumb drive makes Salinas’s claim of privacy consistent with historical

notions of privacy. See United States v. Finley, 477 F.3d 250, 259 (5th Cir. 2007)

(rejecting the government’s position that because the cell phone belonged to the

employer, the defendant did not have standing to challenge the search of the phone; the

defendant had use of phone and took normal precautions to protect privacy of phone calls

and records even though he did not have password protection). This is because of the

large quantity and type of information that can be stored in a thumb drive, including highly

sensitive personal, private, and privileged information. See United States v. Barber, 777
F.3d 1303, 1305 (11th Cir. 2015) (“Barber had standing to challenge the search of his

bag, even if he lacked standing to contest the search of his car.”); Brackens v. State, 312
S.W.3d 831, 837 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d) (“[W]e note that one

does not necessarily lose one’s reasonable expectation of privacy in one’s closed

computer files by handing one’s computer over to a computer technician.”); Wilson v.

State, 99 S.W.3d 767, 770 (Tex. App.—Houston [14th Dist.] 2003, pet. ref’d) (“A general

expectation of privacy in a purse or backpack is reasonable because such baggage is

intended as a repository of personal effects.”); see also Fultz, 146 F.3d at 1105 (noting

that “certain types of containers—suitcases, valises, purses, and footlockers, for



                                            14
instance—do command high expectations of privacy”). Like a cell phone or a purse, a

thumb drive is a personal device, and its owner is reasonably entitled to expect that the

contents of the drive will remain private. See State v. Granville, 423 S.W.3d 399, 405–06

(Tex. Crim. App. 2014) (holding that “(1) a person has a subjective expectation of privacy

in the contents of his cell phone, and (2) this expectation of privacy is one that society

recognizes as reasonable and legitimate.”); Kelso v. State, 562 S.W.3d 120, 135 (Tex.

App.—Texarkana 2018, pet. ref’d) (“Searching a person’s cell phone is like searching his

home desk, computer, bank vault, and medicine cabinet all at once.”). 7

        The State argues that Salinas did not have an objectively reasonable expectation

of privacy because “this particular truck did have a USB-based sound system capable of

playing music from [thumb] drives, and the technicians confirmed they expected the drive

to contain music.”8 We are not persuaded. As noted in the trial court’s findings of fact,

Salinas gave permission to Sames “to operate this vehicle on any street or road for the

purpose of testing or inspection,” but the thumb drive is not part of the vehicle and its use

is not necessary for the vehicle’s operation. Furthermore, the issues Salinas reported with

the car—the “check engine” light being on, the air conditioner blowing hot air, and part of

the glove compartment being detached—had nothing to do with the thumb drive or the

USB-based sound system.




        7  Although a person may have a reasonable and legitimate expectation of privacy in the contents
of his thumb drive, he may lose that expectation under some circumstances, such as if he abandons it,
lends it to others to use, or gives his consent to its search. See State v. Granville, 423 S.W.3d 399, 409,
416 (Tex. Crim. App. 2014). There is no evidence that Salinas did any of this.
        8 Neither Eden nor Limon testified they “expected” to find music in Salinas’s thumb drive; rather,
Eden stated he looked through the thumb drive out of “curiosity” and because he was “looking for music.”
Likewise, Limon stated that he and Eden looked through the thumb drive “to see if it had some music on
it.”

                                                   15
       The State also argues that Salinas mislaid or lost the thumb drive. The

misplacement or loss of personal property may diminish an individual’s expectation of

privacy because a party who finds the property may examine and search the property to

determine its owner. See, e.g., Kane, 458 S.W.3d a 185. However, there are no such

facts here undermining Salinas’s expectation of privacy because the thumb drive was in

his truck, and no third party would have to look through its contents to determine who it

belonged to and return it to Salinas. Cf. Oseguera-Viera v. State, 592 S.W.3d 960, 965

(Tex. App.—Houston [1st Dist.] 2019, pet ref’d); Kane, 458 S.W.3d at 185; see also United

States v. Nealis, 180 F. Supp. 3d 944, 950 (N.D. Okla. 2016) (“When an individual loses

or mislays personal property, his or her ‘expectation of privacy is diminished to the extent

that the finder may examine and search the lost property to determine its owner.” (quoting

State v. Kealey, 907 P.2d 319, 326 (Wa. 1995))). Thus, even though Salinas told police

that he did not “remember” the thumb drive, it was located in his vehicle, and we cannot

conclude that this diminished his expectation of privacy.

       We conclude that Salinas had an objectively reasonable expectation of privacy in

his thumb drive under the facts of this case.

C.     Commission of Crime by Mechanics

       Because Salinas had both a subjectively and objectively reasonable expectation

of privacy in the thumb drive, he had standing to challenge its admission, and we proceed

to consider the specific grounds for suppression raised by Salinas. Salinas first argues

the evidence from his thumb drive should have been suppressed because Sames’s

employees committed a crime when they accessed it, and thus, admission of the

evidence violates the Texas exclusionary rule.



                                            16
       The Texas exclusionary rule provides that “[n]o evidence obtained by an officer or

other person in violation of any . . . laws of the State of Texas . . . shall be admitted in

evidence against the accused on the trial of any criminal case.” TEX. CODE CRIM. PROC.

ANN. art. 38.23(a); Miles v. State, 241 S.W.3d 28, 36 (Tex. Crim. App. 2007). In Texas, it

is a crime to knowingly access “a computer, computer network, or computer system

without the effective consent of the owner.” TEX. PENAL CODE ANN. § 33.02(a). A

“computer” is defined as “an electronic, magnetic, optical, electrochemical, or other high-

speed data processing device that performs logical, arithmetic, or memory functions by

the manipulations of electronic or magnetic impulses and includes all input, output,

processing, storage, or communication facilities that are connected or related to the

device.” Id. § 33.01(4).

       Salinas argues that his thumb drive is a “computer” under the statutory definition;

the State argues it is not. The trial court concluded that the thumb drive was not a

“computer” for purposes of § 33.02 of the penal code. This is a legal conclusion we review

de novo. See Baird, 398 S.W.3d at 226.

       The penal code does not define “data processing.” When a statutory term is not

defined, we attempt to give effect to its plain meaning or common understanding. See

Ramos v. State, 303 S.W.3d 302, 306 (Tex. Crim. App. 2009); Boykin v. State, 818
S.W.2d 782, 785 (Tex. Crim. App. 1991). In doing so, we may consult standard

dictionaries. Ramos, 303 S.W.3d at 306. Webster’s dictionary defines “data processing”

as “the converting of raw data to machine-readable form and its subsequent processing

(such as storing, updating, rearranging, or printing out) by a computer.” MERRIAM-

WEBSTER’S     ONLINE       DICTIONARY,   https://www.merriam-webster.com/dictionary/data-



                                             17
processing (last visited Apr. 14, 2021); see Data Processing, ENCYCLOPEDIA BRITANNICA,

https://www.britannica.com/technology/data-processing (last visited Apr. 22, 2021)

(defining “Data Processing” as “Manipulation of data by a computer. It includes the

conversion of raw data to machine-readable form, flow of data through the CPU and

memory to output devices, and formatting or transformation of output”). A thumb drive

stores data in memory cells, but it does not “convert[] raw data to machine-readable form”

or otherwise perform “data processing.” See SanDisk Corp. v. Kingston Tech. Co., 695
F.3d 1348, 1351 (Fed. Cir. 2012) (“A typical flash memory device includes one or more

flash memory integrated circuit chips and a controller. Each flash memory chip contains

memory cells for storing data. The cells are arranged as ‘pages’ with multiple ‘pages’

comprising a ‘block’ of cells.”); flash drive, MERRIAM-WEBSTER’S ONLINE DICTIONARY,

https://www.merriam-webster.com/dictionary/flash-drive (last visited Apr. 14, 2021)

(defining “flash drive” or “thumb drive” as “a data storage device that uses flash memory[;]

specifically: a small rectangular device that is designed to be plugged directly into a USB

port on a computer and is often used for transferring files from one computer to another”);

MERRIAM-WEBSTER’S             ONLINE             DICTIONARY,         https://www.merriam-

webster.com/dictionary/thumb-drive (last visited Apr. 14, 2021) (defining “thumb drive” or

“flash drive” as “a small usually rectangular device used for storing and transferring

computer data”).

       Salinas argues that the thumb drive is a computer because the statute defines

“computer” as including “all input, output, processing, storage, or communication facilities

that are connected or related to the device.” See TEX. PENAL CODE ANN. § 33.01(4). For

Salinas’s thumb drive to have been a “computer,” however, it must have been “connected



                                            18
or related to” a device that qualified as an “electronic, magnetic, optical, electrochemical,

or other high-speed data processing device that performs logical, arithmetic, or memory

functions by the manipulations of electronic or magnetic impulses . . . .” See id. There

was no additional device here meeting this definition, and Salinas does not argue that the

thumb drive was related to any specific device.

       We reject Salinas’s arguments and conclude that the thumb drive here is not a

“computer” for purposes of § 33.02(a). See id. §§ 33.02(a), 33.01(4). As a result, Sames’s

employees did not commit a crime when they accessed it, and the Texas exclusionary

rule is not implicated. See TEX. CODE CRIM. PROC. ANN. art. 38.23(a).

D.     Unreasonable Search by Police

       As the final argument under his first issue, Salinas argues that the evidence should

be excluded because law enforcement conducted an unreasonable warrantless search

of his thumb drive, violating the Fourth Amendment of the United States Constitution. See

U.S. CONST. amend IV; TEX. CODE CRIM. PROC. ANN. art. 38.23(a). As a result, Salinas

argues, the evidence should be excluded under the exclusionary rule. By his second

issue, Salinas argues the trial court should have suppressed the evidence because the

Fourth Amendment of the United States Constitution and the Texas Constitution were

violated.

       The purpose of both the Fourth Amendment and Article I, § 9 of the Texas

Constitution is to safeguard an individual’s legitimate expectation of privacy from

unreasonable governmental intrusions. Rogers, 113 S.W.3d at 456–57; see U.S. CONST.

amend. IV; TEX. CONST. art. I, § 9. A warrantless search is considered per se

unreasonable subject to a few specifically defined and well-established exceptions.



                                             19
McGee v. State, 105 S.W.3d 609, 615 (Tex. Crim. App. 2003). One such exception is the

private search doctrine. See United States v. Jacobsen, 466 U.S. 109, 113 (1984) (noting

that the Fourth Amendment “is wholly inapplicable to a search or seizure, even an

unreasonable one, effected by a private individual not acting as the agent of the

Government or with the participation or knowledge of any government official”); State v.

Rodriguez, 521 S.W.3d 1, 10–11 (Tex. Crim. App. 2017). Under the private search

doctrine, the government does not conduct a Fourth Amendment search when there is a

“virtual certainty” that its search will disclose nothing more than what a private party’s

earlier search has revealed. Jacobsen, 466 U.S. at 119; see Burdeau v. McDowell, 256
U.S. 465, 475 (1921); United States v. Reddick, 900 F.3d 636, 637–39 (5th Cir. 2018)

(“Under the private search doctrine, ‘the critical inquiry under the Fourth Amendment is

whether the authorities obtained information with respect to which the defendant’s

expectation of privacy has not already been frustrated.” (quoting United States v. Runyan,

275 F.3d 449, 461 (5th Cir. 2001))). In other words, once a private individual, acting of his

own accord, conducts a search—even one that frustrates a defendant’s reasonable

expectation of privacy—the Fourth Amendment does not forbid law enforcement from

replicating the search to confirm its findings, as long as law enforcement officials constrain

their search to the parameters of the search conducted by the private individual. See

Jacobsen, 466 U.S. at 117–18, 126; Reddick, 900 F.3d at 637–39; Rodriguez, 521
S.W.3d at 11 (“In [private search doctrine] cases the police make no search at all as the

property is seized by a private party without any intrusion on an expectation of privacy by

law enforcement.”); see also Illinois v. Andreas, 463 U.S. 765, 769 n.2 (1983) (“When

common carriers discover contraband in packages entrusted to their care, it is routine for



                                             20
them to notify the appropriate authorities. The arrival of police on the scene to confirm the

presence of contraband and to determine what to do with it does not convert the private

search by the carrier into a government search subject to the Fourth Amendment.”);

United States v. Rivera-Morales, 961 F.3d 1, 4 (1st Cir. 2020) (“In general terms, [the

private search] doctrine provides that law enforcement officers may, without a warrant,

examine evidence that a private party has unearthed and made available to them, as long

as their actions remain within the scope of the antecedent private search.”).

       Here, the trial court found that the thumb drive had two folders, one of which was

titled “ZZZZ.” The trial court further found that all seven images of child pornography were

contained in the “ZZZZ” folder and that the thumbnail images would be visible when that

folder was opened. These findings are supported by the testimony of the State’s forensic

expert, Jeff Williams. The trial court also found that Limon accessed the “ZZZZ” folder

and observed multiple images, which was supported by the testimony of multiple

witnesses. Williams testified that his forensic analysis “indicate[d] that the thumbnail

images were viewed [by Sames’s employees, because in] order for a thumbnail image to

be on [Limon’s] computer, that means the image did need to appear in the File Explorer

viewing” when they accessed the “ZZZZ” folder. As a result, Sames’s employees

frustrated Salinas’s expectation of privacy in all of the illegal images in the thumb drive.

Therefore, there was no Fourth Amendment violation when the officers later searched the

thumb drive and viewed the images. See Jacobsen, 466 U.S. at 117 (“Once frustration of

the original expectation of privacy occurs, the Fourth Amendment does not prohibit

governmental use of the now-nonprivate information.”).




                                             21
      Salinas points to the testimony of his own forensic examiner that there was

considerably more activity with regards to clicking through multiple files when the police

searched the drive. Officer Paz testified that he clicked through the images in the “ZZZZ”

folder, and the Sames employees testified that they did not. As noted above, Williams

explained that Limon and Eden would have seen thumbnails of all seven images once

the “ZZZZ” folder was opened. Even if they never clicked on the thumbnails or viewed the

full-size images, the employees saw enough to know that what they were viewing was

illegal and should be reported to police. Thus, Salinas’s expectation of privacy was

already frustrated, regardless of whether law enforcement officers later clicked on each

image to open them individually. See id. at 117–18, 126; Reddick, 900 F.3d at 637–39.

      We conclude that the private search doctrine applies here, and therefore, law

enforcement did not violate the Fourth Amendment of the United States Constitution or

Article I, § 9 of the Texas Constitution when they viewed the images, and the evidence

does not violate the Texas exclusionary rule. See Jacobsen, 466 U.S. at 117; Walter v.

United States, 447 U.S. 649, 657 (1980); Reddick, 900 F.3d at 639 (concluding there was

no separate search triggering the Fourth Amendment when investigator opened files sent

by Microsoft that Microsoft had identified as child pornography when they were uploaded

by Reddick); see also United States v. Harling, 705 Fed. App’x 911, 916 (11th Cir. 2017)

(per curiam) (“[L]aw enforcement’s subsequent search of the first and second USB drives,

after listening to Nicole and Ada describe in detail what they had observed, was not

violative of the Fourth Amendment [because] it did not meaningfully exceed the scope of

Ada’s search.”); United States v. Tosti, 733 F.3d 816, 822 (9th Cir. 2013) (“Even assuming

that Detective Shikore viewed enlarged versions of the thumbnails, he still did not exceed



                                           22
the scope of Suzuki’s prior search because Suzuki and both detectives both testified that

they could tell from viewing the thumbnails that the images contained child

pornography.”). 9

E.      Conclusion

        Salinas’s first and second issues are overruled.

                                    IV.     FRANKS HEARING

        By his third issue, Salinas argues the trial court abused its discretion when it

concluded that (1) he was not entitled to a Franks hearing, and (2) even if there had been

a Franks violation in the affidavit supporting the search warrant, the other untainted facts

in the affidavit would still be sufficient to support probable cause.

               [W]here the defendant makes a substantial preliminary showing that
        a false statement knowingly and intentionally, or with reckless disregard for
        the truth, was included by the affiant in the warrant affidavit, and if the
        alleged false statement is necessary to the finding of probable cause, the
        Fourth Amendment requires that a hearing be held at the defendant’s
        request. In the event that at that hearing the allegation of perjury or reckless
        disregard is established by the defendant by a preponderance of the
        evidence, and, with the affidavit’s false material set to one side, the
        affidavit’s remaining content is insufficient to establish probable cause, the
        search warrant must be voided and the fruits of the search excluded to the
        same extent as if probable cause was lacking on the face of the affidavit.

Franks v. Delaware, 438 U.S. 154, 155–56 (1978); see Cates v. State, 120 S.W.3d 352,

355 (Tex. Crim. App. 2003).

        Salinas argues that the affidavit in support of the warrant here contained a false

statement because it claimed that “Luna . . . and his co-workers accessed the [thumb



        9Salinas also argues that Sames’s employees were not capable of consenting to the search of the
thumb drive by police. Voluntary consent is another exception to the Fourth Amendment warrant
requirement. See State v. Rodriguez, 521 S.W.3d 1, 11 (Tex. Crim. App. 2017); Valtierra v. State, 310
S.W.3d 442, 448 (Tex. Crim. App. 2010). Having concluded that the private search doctrine exception to
the warrant requirement applies here, we do not need to address this argument. See TEX. R. APP. P. 47.1.

                                                  23
drive] to check whether the USB port in Dr. Salinas’s vehicle was operating properly,” and

thus, the affidavit “told the magistrate . . . that the initial accessing of the [thumb drive]

was done with Dr. Salinas’s consent.” As noted above, Sames’s employees lied when

they told law enforcement that use of the thumb drive was part for any of the work they

performed on Salinas’s truck. The search warrant affidavit contained this false

information. However, for a violation of Franks, the false statements must be made by the

affiant himself, not by a third party. Franks, 438 U.S. at 155–56, 164–65 (noting that the

Fourth Amendment requires the probable cause affidavit to make a truthful showing “in

the sense that the information put forth is believed or appropriately accepted by the affiant

as true”); see Hackleman v. State, 919 S.W.2d 440, 448 (Tex. App.—Austin 1996, pet.

ref’d untimely filed); see also McCray v. Illinois, 386 U.S. 300, 307 (1967) (explaining that

when determining whether probable cause exists to support a search warrant, “the

magistrate is concerned, not with whether the informant lied, but with whether the affiant

is truthful in his recitation of what he was told”); United States v. Johnson, 580 F.3d 666,

670 (7th Cir. 2009) (“It is not enough to show that an informant lied to the government

officer, who then included those lies in the complaint. Instead, the evidence must show

that the officer submitting the complaint perjured himself or acted recklessly because he

seriously doubted or had obvious reasons to doubt the allegations.”). Thus, to qualify for

a Franks hearing, Salinas needed to make a substantial showing that Investigator

Rosales knew of the falsity of the statements, or recklessly disregarded the truth. Salinas

failed to do so. And the trial court’s finding that Officer Paz had no cause to disbelieve the

false report given by Luna is supported by the record. See Baird, 398 S.W.3d at 226.

       Salinas’s third issue is overruled.



                                             24
                                   V.    CONCLUSION

       The trial court’s judgments of conviction are affirmed.



                                                                 DORI CONTRERAS
                                                                 Chief Justice

Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
13th day of May, 2021.




                                            25